724 S.E.2d 929 (2012)
STATE
v.
Danny Robbie HEMBREE, Jr.
No. 86A12-1.
Supreme Court of North Carolina.
May 16, 2012.
Marilyn G. Ozer, Chapel Hill, for Hembree, Danny Robbie (Jr.).
Locke Bell, District Attorney, for State of N.C.
Dear Ms. Ozer:
The following order has been entered on the motion filed on the 16th of May 2012 by Defendant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference, this the 16th of May 2012."
Court reporter shall have up to and including the 22nd day of June 2012 to prepare and deliver transcript to counsel.